Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 1 of 11
EXHIBIT

SA 8

tabbies”

AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT
for the

Eastern District of Louisiana

Denise A. Badgerow

 

)
)
Vv. ) Case No.: 2:1 7-cv-09492
REJ Properties, Inc. d/b/a Walters, Meyer, )
Trosclair & Associates et al. )
BILL OF COSTS
Judgment having been entered in the above entitled action on 06/03/2019 against Denise A. Badgerow ;
Date
the Clerk is requested to tax the following as costs:
Fees of the Clerk 200... t nent bennett beeen eens $

Fees for service of summons and subpoena ........ 2.2... 0... eee eee ee eee nee
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case...... 10,250.55
Fees and disbursements for printing ... 0.2.6... ene

0.00

Fees for witnesses (itemize on page WO)... ee eee eae

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case... 0... ee

Docket fees under 28 U.S.C. 1923 20. ee
Costs as shown on Mandate of Court of Appeals... 0.0... cee eee
Compensation of court-appointed experts ... 2... eee
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 .....
Other costs (please itemize)... ee ene e eee eee
TOTAL § 10,250.55

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

 

 

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

Electronic service [] First class mail, postage prepaid

[J Other: ,
s/ Attorney: cay a Mew DS

Name of Attorney: Eve B. Masinter

For: REJ Properties Inc. d/b/a Walters, Meyer, Trosclair & Associates Date: lp / / 7/ /G

Name of Claiming Party

 

 

 

 

Taxation of Cests

 

Costs are taxed in the amount of $10,250.55 and included in the judgment.

 

By:

 

 

Clerk of Court Deputy Clerk Date
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 2 of 11

AO 133 (Rev. 12/09) Bill of Costs
UNITED STATES DISTRICT COURT

Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

 

 

ATTENDANCE SUBSISTENCE MILEAGE

Total Cost
NAME , CITY AND STATE OF RESIDENCE Total Total Total Each Witness

 

 

 

$0.00

 

$0.00

 

$0.00

 

TOTAL $0.00

 

 

 

 

 

NOTICE

Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
“Sec. 1924. Verification of bill of costs.”

“Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 54(d)(1)

Costs Other than Attorneys’ Fees.

Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

RULE 6

(d) Additional Time After Certain Kinds of Service.
When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
added after the period would otherwise expire under Rule 6(a).
RULE 58(e)
Cost or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But ifa
timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4({a)(4) as a timely motion under Rule 59.

 

 

 
 

Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 3 of 11

 

 

 

HUFFMAN & ROBINSON, INC
CERTIFIED COURT REPORTERS
433 METAIRIE ROAD, SUITE 220
METAIRIE, LOUISIANA 70005 NO : [567092
(504) 831-1753 = “
(800) 749-1753
MAN
TO: July 24. 20618 oo MEMBER: NATIONAL COURT
REPORTERS ASSOCIATION
TAX ID: NO. XX-XXXXXXX
Bresazeale, Sachse & Wilson, LLP NET 30 DAYS
301 Main Street
Suite 2300
Baton Rouge, LA 7O801
INRE: ATTN: Claude F. Reynaud, Jr., Esq. , 185052

Denise A. Badgerow vs. REJ Properties, Inc., ¢t al
USDC, No. 2:17-09492, Judge Zainey

ae te Nee cee mh te ei cone et set is rane ee meme ns omy ths ee Sate, han wee Fh Se an ete ne ee mee en ee ee ont et ee ee ee eee ee i ee ee i ee

Furnishing the original and one copy of the deposition of
DENISE BADGEROW taken on Wednesday, July 11, 2018,

   

TOTAL $1,388.25

Compressed transcript sent to be read and Signed.

PLEASE RETURN YELLOW COPY WITH REMITTANCE

 

 

 

 
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 4 of 11

invoice
DEPO-VUE , | N C : Date invoice #

CERTIFIED LEGAL VIDEO SPECIALIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¢q TA22018 25110
Bill To . iF
Breazeale, Sachse & Wilson
Claude Reynaud
301 Main Street, 23rd Floor
Baton Rouge, Louisiana 70821
225-387-4000/ Fax 225-381-8029
Terms Rep
. Net 30 AP
Item Quantity Description Rate Amount
ist 2 hours 1} For providing the masters of the videotaped deposition of Denise 315.00 315.00
Badgerow, held at 700 Camp Street, New Orleans, Louisiana, taken
on July t1, 2018.
Additional hours 5.5 | Additional Hours 100.00 550.00
Media y 4| DVD Master Media 10.00 40.00
Mpeg }! : 4] For providing Mpeg | of the videotaped deposition of Denise 30.00 120.00 $
Badgerow. i
Parking Charges Parking Charges 20.00 20.00 i
Shipping Fee Shipping 20.00 26.00 i
Denise Badgerow, et al vs. REJ Properties, Inc., et al
USDC, Eastern District of Louisiana
Case No. 17-cv-09492
\
Enclosed:1- mpeg | Total $1,065.00

 

 

 

Tax ID. XX-XXXXXXX

 

 

Please remit invoice to: PO. Box 486, Metairie, Louisiana 70004

 

       
   

3213 W. Metairie Ave. North * Metairie, Louisiana 70001
New Orleans 504.828.8856 # depovueinc@gmail.com @ Fax 504.828.8865
Toll-Free 1.888.DEPO-VUE + www.depo-vue.com a

waTiowaL CouRT aeroaTans [>

CRA

agTTe craton

TTT
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 5 of 11

Paik INVOICE

 

 

U.S. Legal Support /I if .
1100 Poydras Street q Invoice No. Invoice Date Job No.
Suite 2900 140049204 8/16/2018 274296

 

 

New Orleans, LA 70163

Phone:504-264-6650 Fax:504-264-6610 Job Date Case No.

 

8/7/2018 217CV9492

Case Name

 

 

 

Denise A. Badgerow v. REJ Properties, Inc.

 

Eve Masinter
Breazeale, Sachse & Wilson, L.L.P. Payment Terms
909 Poydras Street .

Suite 1500 Due upon receipt

New Orleans, LA 70112-4004

 

 

 

 

1 CERTIFIED COPY OF TRANSCRIPT OF:

 

Thomas Meyer 760.80

1 CERTIFIED COPY OF TRANSCRIPT OF:
Greg Walters 861.55
TOTAL DUE >>> $1,622.35
AFTER 9/30/2018 PAY $1,865.70

Thank you for your business... If you have any billing questions, please email swbilling@uslegalsupport.com. We will respond within 24
hours.

Please contact us immediately with questions or corrections regarding billing or payment.
No adjustments or refunds will be made after 120 days from date of payments.

Tax ID: XX-XXXXXXX Phone: 504-619-1800 Fax:504-584-5452

 

 

 

Please detach botiom portion and return with payment.

Job No. : 274296 BU ID :9-NOLA
Eve Masinter Case No. > 217CV9492
Breazeale, Sachse & Wilson, L.L.P. Case Name : Denise A. Badgerow v. RE) Properties, Inc.
909 Poydras Street
Suite 1500
New Orleans, LA 70112-4004 Invoice No. : 140049204 Invoice Date :8/16/2018

Totai Due : $ 1,622.35
AFTER 9/30/2018 PAY $1,865.70

 

 

 

 

 

 

 

PAYMENT WITH CREDITCARD Smee =
Cardholder's Name:
Remit To: U.S. Legal Support Card Number:
P.O. Box 4772-14 Exp. Date: Phone#:
Houston, TX 77210-4772 Billing Address:
Zip: Card Security Code:

 

Amount to Charge:
Cardholder's Signature:

 

 

 
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 6 of 11

INVOICE

 

 

 

 

 

 

 

 

 

 

52 PROFESSIONAL SHORTHAND Invoice No. Invoice Date Job No.
REPORTERS, INC. 187023 9/14/2018 95029
New Orleans (504).529-5255
Baton Rouge (225) 924-3488 Job Date Case No.
1-800-536-5255 8/27/2018 16-02759
Case Name

 

Denise Badgerow vs Ameriprise Financial Services, Inc., et al

 

Masinter, Eve B.
Breazeale, Sachse & Wilson, L.L.P. Payment Terms

 

909 Poydras Street, Suite 1500 Net 30
New Orleans LA 70112

 

 

 

 

 

 

 

ORIGINAL TRANSCRIPT OF:
Proeedings of Financial Industry Regulatory Authority (FINRA) - Day 1 2,816.20
TOTAL DUE >>> $2,816.20
Transcript was previously hand delivered
Tax ID: XX-XXXXXXX Phone: 504-584-5454 Fax:504-584-5452

Please detach bottom portion and return with payment.

Masinter, Eve B. Invoice No, : 187023
Breazeale, Sachse & Wilson, L.L.P. Invoice Date : 9/14/2018
909 Poydras Street, Suite 1500
New Orleans LA 70112 Total Due =: $ 2,816.20
Job No. : 95029
Remit To: Professional Shorthand Reporters, Inc. BU ID : 1-REP
601 Poydras Street CaseNo.  : 16-02759
Suite 1615 ; oo ;
New Orleans LA 70130 Case Name : Denise Badgerow vs Ameriprise Financial

Services, Inc., et al
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 7 of 11

INVOICE

 

 

 

 

 

 

 

 

 

PROFESSIONAL SHORTHAND Invoice No. Invoice Date Job No.
REPORTERS, INC. 187026 9/14/2018 95030
New Orleans (504) 529-5255
Baton Rouge (225) 924-3488 Job Date Case No.
1-800-536-5255 8/28/2018 16-02759
Case Name

 

Denise Badgerow vs Ameriprise Financial Services, Inc., et al

 

Masinter, Eve B.
Breazeale, Sachse & Wilson, L.L.P. Payment Terms
909 Poydras Street, Suite 1500 Net 30

New Orleans LA 70112

 

 

 

 

 

 

 

 

ORIGINAL TRANSCRIPT OF:
Proeedings of Financial Industry Regulatory Authority (FINRA) - Day 2 2,175.65
TOTAL DUE >>> $2,175.65
Transcript was previously hand delivered
Tax ID: XX-XXXXXXX . Phone: 504-584-5454 Fax:504-584-5452

Pleuse detach bottom portion and return with payment.

Masinter, Eve 8. Invoice No. : 187026
Breazeale, Sachse & Wilson, L.L.P. Invoice Date : 9/14/2018
909 Poydras Street, Suite 1500
New Orleans LA 70112 TotalDue =: $ 2,175.65
Job No. : 95030
Remit To: Professional Shorthand Reporters, Inc. BU ID : 1-REP
601 Poydras Street CaseNo. : 16-02759
Suite 1615 ; ae
New Orleans LA 70130 Case Name : Denise Badgerow vs Ameriprise Financial

Services, Inc., et al
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 8 of 11

ALLIANCE COURT REPORTERS, LLC

4919 CANAL ST, STE 303

NEW ORLEANS LA 70119

PHONE: 504-488-6624 -- FAX: 504-488-7573
alldepo@bellsouth.net -- www.alldepo.com

BREAZEALE, SACHSE & WILSON INVOICE NO: = 1909

JAMIE D. DANOS INVOICE DATE: 02/21/2019

909 POYDRAS ST. REPORTER: IRIS (LAINE Y)
SUITE 1500 MARGAVIO, CCR
NEW ORLEANS LA 70115 Tax ID#  XX-XXXXXXX

JAMIE D. DANOS

BADGEROW VS. AMERIPRISE FINANCIAL, ET AL

ARBITRATION NO. 16-02759

   

ta) ; Osseo iroey

02/19/2019 TRANSCRIPTION
ARBITRATION AUDIO RECORDINGS

 

Sub Total: 901.80
Paid: 0.00

Balance Due: 901.80

 

TERMS: NET 30 DAYS
Please Reference Invoice Number When Paying

 
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 9 of 11

” t

 

(Rev. 11/07) UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

 

INVOICE NO: 20190024

 

 

 

MAKE CHECKS PAYABLE TO:——~—4

MATTHEW M. MCCLUER, ESQUIRE CATHY PEPPER, CCR RMR CRR
BREAZEALE SACHSE & WILSON Official Court Reporter
LL&E TOWER 735 Pecan Grove Lane
909 POYDRAS ST, SUITE 1500 New Orleans, LA 70121
NEW ORLEANS, LA 70112
Phone: © (304) 584-5469 , Phone: (504) 589-7779

FAX (504) 589-7726

Tax ID: XXX-XX-XXXX
Matthew. McCluer@bswilp.com cathy_pepper@/aed.uscourts.gov

DATE ORDERED: DATE DELIVERED:
[J] CRIMINAL = o[X. GIVIL 03-29-2019 04-01-2019

 

 

 

Case Style: 17-9492, DENISE A. BADGEROW v REJ PROPERTIES, INC., ET AL
FURNISHING THE TRANSCRIPT OF MOTION HEARING PROCEEDINGS HELD BY
MAGISTRATE JUDGE JOSEPH C. WILKINSON, JR. TAKEN ON FEBRUARY 13, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CATEGORY =e | FRE - SUBTOTAL | PAGES ee err =SEE| PE 1 Sua CHARGES
Ordinary 3.65 0.90 0.60
14-Day 4.25 0.90 0.60)
Expedited 58 4.85 281.30 0.90 0.60 281.30
Daily 6.05 . 1.20 0.90
Hourly 7.25 1.20 0.90
Realtime 3.05 1.20
Misc. Desc. MISC. CHARGES:
TOTAL: 281.30
LESS DISCOUNT FOR LATE DELIVERY:
TAX (If Applicable):
LESS AMOUNT OF DEPOSIT:
TOTAL REFUND:
Date Paid: Amt: TOTAL DUE: $281.30

 

 

ADDITIONAL INFORMATION
Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the

 

ordinary delivery rate.

CERTIFICATION
| certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.

 

 

SIGNATURE: DATE

 

 

s/Cathy Pepper 04-01-2019

 

(All previous editions of this form are
cancelled and should be destroyed)
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 10 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA
DENISE A. BADGEROW,

on behalf of herself and a class of those
similarly situated,

CIVIL ACTION NO. 2:17-cv-09492

JUDGE JAY C. ZAINEY
Plaintiffs,
Vv. MAG. JOSEPH C. WILKINSON, JR.
REJ PROPERTIES, INC. D/B/A
WALTERS, MEYER, TROSCLAIR &
ASSOCIATES, AND AMERIPRISE
FINANCIAL SERVICES, INC.,

Defendants *
kKaeK KKK KEK KKK KKK KKK KKK KKK KKK KKK KE KKK KKK KK KKK KEK KE KKK KK KH OK

ee ee ee ee Oe

AFFIDAVIT OF EVE B. MASINTER

 

STATE OF LOUISIANA
PARISH OF ORLEANS

BEFORE ME, the undersigned Notary Public duly commissioned in and for the
jurisdiction above, personally came and appeared EVE BARRIE MASINTER, who, after being
duly sworn, did depose and state:

1.

I am a competent major domiciled in the parish of Orleans, State of Louisiana.
2.

I am an attorney licensed to practice in the State of Louisiana.
3.

All of the statements made herein are based upon my personal knowledge and are known
to me to be true in my capacity as counsel for Defendant, REJ Properties Inc., d/b/a Walters,
Meyer, Trosclair & Associates (“REJ’”) in the above-captioned proceeding.

4,
In my capacity as counsel for REJ, I have relevant knowledge of the costs and

disbursements listed in the Bill of Costs attached to the Motion for Taxation of Costs, which
costs were actually incurred by REJ in this litigation.

EXHIBIT

BB

tabbies’
Case 2:17-cv-09492-JCZ-DPC Document 165-2 Filed 06/17/19 Page 11 of 11

5.

Said costs and disbursements, totaling $10,250.55, are correct and were necessarily
incurred in the defense of this action and were specifically for the production of the MSJ filed by
REJ. REJ obtained the deposition transcript of the Plaintiff and in fact utilized the transcript in
connection with Defendant’s successful Motion for Summary Judgment. Plaintiff took two
depositions in this case—Greg Walters, Plaintiff's direct supervisor, and Thomas Meyer, the
managing advisor of REJ—-which were utilized in connection with REJ’s Motion for Summary
Judgment, Plaintiff's Opposition to the Motion, and/or REJ’s Reply Memorandum. REJ obtained
the hearing transcripts of the related FINRA Arbitration proceeding initiated by Plaintiff, Denise
Badgerow, which arbitration involved many of the same factual issues as this action. These
hearing transcripts were utilized in connection with REJ’s successful Motion for Summary
Judgment. Further, REJ obtained the hearing transcript of the February 13, 2019 hearing before
this Court which was utilized in connection with the successful Motion for Summary Judgment.
Specifically, the hearing transcript was used to demonstrate to the Court that Plaintiff should be
barred from inserting additional untimely, procedurally and substantively improper causes of
action into the suit which, if permitted, would have effectively mooted REJ’s Motion for
Summary Judgment.

6.

The invoices attached as part of Exhibit A in globo to the Motion for Taxation of Costs
are true and correct copies of the invoices received by REJ and/or its counsel related to costs

incurred by REJ in the captioned proceedings.

EVE B. MASINTER

SWORN TO AND SUBSCRIBED BEFORE ME
th
THIS 17°~ DAY OF onas 2019,

Aiko Hal, e

I NOTARY PUBLIC

 

265496. 1
